Exhibit 10.1
WILMINGTON TRUST CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
Amended and Restated
Effective as of January 1, 2010

 

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page  
Article I Purpose and Effective Date
    1  
Article II Definitions
    1  
2.01. “Administrator”
    1  
2.02. “Average Annual Compensation”
    1  
2.03. “Board”
    1  
2.04. “Code”
    1  
2.05. “Company”
    1  
2.06. “Compensation”
    2  
2.07. “Early Retirement”
    2  
2.08. “Eligible Spouse”
    2  
2.09. “Employee”
    2  
2.10. “Normal Retirement”
    2  
2.11. “Participant”
    2  
2.12. “Pension Plan”
    2  
2.13. “Plan”
    3  
2.14. “Plan Year”
    3  
2.15. “Postponed Retirement”
    3  
2.16. “Social Security Taxable Wage Base”
    3  
2.17. “Trust”
    3  
2.18. “Year of Participation”
    3  
Article III Eligibility for and Forfeiture of Plan Participation
    3  
3.01. Commencement of Participation
    3  
3.02. Termination for Cause
    4  
3.03. Competition with Company
    4  
3.04. Board Discretion
    4  
3.05. Change in Control
    4  
Article IV Types of Retirement and Elections
    6  
4.01. Early Retirement
    6  
4.02. Normal Retirement
    6  

 

i



--------------------------------------------------------------------------------



 



              Page  
4.03. Postponed Retirement
    6  
4.04. Notice of Early, Normal or Postponed Retirement
    6  
4.05. Commencement of Benefits
    6  
4.06. Separation from Service
    7  
4.07. No Accelerations
    7  
Article V Form of Benefits
    7  
5.01. Form of Retirement Benefits
    7  
5.02. Right to Elect
    8  
5.03. Pre-Retirement Death Benefit for Eligible Participants
    8  
5.04. No Death or Disability Benefits For Non-Eligible Participants
    8  
Article VI Computation and Payment of Retirement Benefits
    8  
6.01. Monthly Retirement Benefit
    8  
6.02. Pension Plan Offset
    9  
6.03. Early Retirement Reduction
    9  
Article VII Vesting
    9  
7.01. Vesting Over 15 Years of Participation
    9  
7.02. Vesting At 55 Years of Age and 10 Years of Participation
    9  
Article VIII Plan Administration
    9  
8.01. Appointment of Administrator
    9  
8.02. Authority of Administrator
    9  
8.03. Expenses of Administrator
    10  
8.04. Payment of Benefits
    10  
8.05. Sufficiency of Assets in Trust
    10  
8.06. Contributions to Trust/Investment of Trust Assets
    10  
8.07. Indemnification
    10  
Article IX Contributions
    10  
9.01. Company Contributions
    10  
Article X Maintenance of Accounts
    10  
10.01. Separate Accounts
    10  
10.02. No Interest in Assets
    11  
Article XI Amendment and Termination of the Plan
    11  

 

ii



--------------------------------------------------------------------------------



 



              Page  
11.01. Board Amendment or Termination
    11  
Article XII Claims Procedures
    12  
12.01. Claims Procedure
    12  
12.02. Review Procedures
    12  
Article XIII Miscellaneous
    12  
13.01. Anti-Alienation
    12  
13.02. No Right to Continue Employment
    13  
13.03. Applicable Law
    13  
13.04. Headings
    13  
13.05. Administrative Discretion
    13  

 

iii



--------------------------------------------------------------------------------



 



WILMINGTON TRUST CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
Article I
Purpose and Effective Date
The Wilmington Trust Corporation Supplemental Executive Retirement Plan is the
former Wilmington Trust Company Supplemental Executive Retirement Plan as
amended and adopted by Wilmington Trust Corporation. The purpose of this Plan is
to provide supplemental retirement benefits to certain senior management
officers of the Company selected for Membership by the Company’s Board of
Directors. Benefits provided by this Plan are intended to supplement benefits
provided by the Wilmington Trust Pension Plan. This Plan is intended to be an
Excess Benefit Plan as defined in Section 3(36) of the Employee Retirement
Income Security Act of 1974 (“ERISA”) to the extent that it provides benefits
for selected employees in excess of the limitations on contributions and
benefits imposed by section 415 of the Internal Revenue Code of 1986 on plans to
which that section applies. To the extent that the Plan is not an Excess Benefit
Plan, this Plan is an unfunded deferred compensation plan for a select group of
management or highly-compensated employees of the Company within the meaning of
Sections 201(2), 301(a) and 401(a) of ERISA. This Plan and its attendant Trust
were effective January 1, 1989 and the Plan has been amended from time to time.
This amendment and restatement is effective as of January 1, 2010.
Article II
Definitions
The terms used in this Plan shall have the same meaning as ascribed to them in
the Pension Plan unless they are specifically defined differently below.
2.01. “Administrator” — means the group or individual appointed by the Company
pursuant to Section 8.01.
2.02. “Average Annual Compensation” for the purposes of Section 2.06 — means a
Participant’s Compensation for the highest paid five (5) years of the final ten
(10) years of the Participant’s employment with the Company.
2.03. “Board” — means the Board of Directors of Wilmington Trust Corporation and
any designated committee thereof to which it delegates its authority and
discretion hereunder.
2.04. “Code” - means the Internal Revenue Code of 1986 as amended from time to
time.
2.05. “Company” — means Wilmington Trust Corporation, a Delaware Corporation,
and any wholly-owned subsidiary of Wilmington Trust Corporation.

 

 



--------------------------------------------------------------------------------



 



2.06. “Compensation” — means the salary or wages and bonuses and incentive
payments, including but not limited to one-hundred percent (100%) of all awards
under the Wilmington Trust Company Participant Incentive Compensation Plan, of a
Participant paid by the Company as reported on Form W-2 or any substitute
therefore, increased by any amounts deferred by the Participant under the
Wilmington Trust Thrift Savings Plan and increased by amounts attributable to
salary reduction under the Wilmington Trust Best Plan to the extent such amount
is not included in taxable income, and reduced by (i) any imputed amounts under
the Code, and regulations issued pursuant thereto, and (ii) amounts attributable
to moving and travel expenses, and tuition payments.
Compensation shall also include the Value of all restricted common stock of the
Company (“Restricted Stock”) that is granted to the Participant as a bonus,
whether or not the Participant recognizes any taxable income from the grant of
Restricted Stock in the year of the grant and regardless of whether the
Participant is vested in such Restricted Stock. The Value of the Restricted
Stock for purposes of this Plan shall be the closing price of the Company’s
common stock on the national exchange on which the Company’s common stock is
traded on the date that such Restricted Stock is granted to a Participant. The
restrictions on the Restricted Stock shall not be taken into account when
determining the Value of a Participant’s Restricted Stock for purposes of this
Plan. If a Participant subsequently forfeits any of the Restricted Stock granted
to him or her, the Value of the forfeited Restricted Stock as of the date of
grant shall be deducted from the Participant’s Compensation in the year in which
the Restricted Stock that is forfeited was granted to the Participant.
In the year in which a Participant’s employment terminates, any bonuses or
incentive payments (other than the Value of Restricted Stock) paid to the
Participant after the Participant’s employment terminates shall be attributed to
the Participant’s last month of employment. Vacation time that has been accrued
but not taken shall not be taken into account for either service or Compensation
purposes.
2.07. “Early Retirement” — means the earliest date on which a Participant is
eligible to receive early retirement benefits under the Pension Plan.
2.08. “Eligible Spouse” — means the person who is legally married to the
Participant throughout the one-year period ending on the earlier of the date of
such Participant’s death or on the date such Participant’s benefits commence. A
spouse shall not be considered an Eligible Spouse if at the time that the
spouse’s right to benefits otherwise would be determined or the spouse would be
entitled to waive benefits hereunder, it is established to the satisfaction of
the Company that the spouse cannot be located.
2.09. “Employee” — means any individual employed by the Company in a senior
policy making position.
2.10. “Normal Retirement” — means the date on which a Participant attains age
sixty-two (62) and completes at least five (5) years of participation in the
Plan.
2.11. “Participant” - means those Employees selected by the Board for
participation in this Plan.
2.12. “Pension Plan” — means the Wilmington Trust Pension Plan, as amended from
time to time.

 

2



--------------------------------------------------------------------------------



 



2.13. “Plan” — means the Wilmington Trust Corporation Supplemental Executive
Retirement Plan.
2.14. “Plan Year” — means the period beginning on January 1 and ending on
December 31 of each year.
2.15. “Postponed Retirement” — means the date after a Participant’s Normal
Retirement on which the Participant can elect to receive retirement benefits
from the Pension Plan.
2.16. “Social Security Taxable Wage Base” — means the amount of earnings, as
determined each year under the Social Security Act, subject to the Social
Security OASDI tax for Old Age, Survivors and Disability Income benefits.
2.17. “Trust” — means the depository adopted by the Company to hold the assets
used to pay Plan benefits.
2.18. “Year of Participation” means, for any Participant, each twelve (12) month
period during which the Employee is participating in the Plan, measured from the
date that the Employee initially becomes a Participant in the Plan or, if
removed from the Plan by the Board after participating in the Plan, the date
that the Employee re-commences participation in the Plan, and each anniversary
thereafter. If an Employee who is participating in the Plan is removed from
participation in the Plan by the Board for any reason other than Termination for
Cause under Section 3.02(b) and is then designated by the Board to participate
in the Plan once again, the Board may, at its sole and absolute discretion,
count the Years of Service during the period that the Employee was not a
Participant in the Plan after being removed by the Board from participation in
the Plan and before being designated by the Board to re-commence participation
in the Plan.
Article III
Eligibility for and Forfeiture of Plan Participation
3.01. Commencement of Participation. An Employee shall become a Participant in
this Plan if designated for participation by the Board, in its sole and absolute
discretion. The Board shall document the selection of an Employee as a
Participant in the Plan by a written resolution of the Board. An Employee who
has terminated participation in the Plan pursuant to Section 3.02(a) of this
Plan may, at the sole and absolute discretion of the Board, be re-designated for
participation in the Plan. If the Board re-designates an Employee for
participation in the Plan, the Board may, pursuant to Section 2.17 of the Plan,
grant to such Employee credit for the Years of Service following the Employee’s
termination of participation and before the Employee’s re-commencement of
participation in the Plan.

 

3



--------------------------------------------------------------------------------



 



3.02. Termination for Cause.
(a) For any Reason. A Participant shall cease to be a Participant but shall
retain any right to benefits the Participant has earned under the Plan until
such participation ends if the Board, in its sole discretion, determines that
the Employee shall no longer participate in the Plan for any reason other than
for Cause, as provided in paragraph (b) of this Section 3.02, including but not
limited to if the duties and responsibilities of the Employee’s position with
the Company no longer warrant the Employee’s participation in the Plan.
(b) For Cause. An Employee shall cease to be a Participant and shall forfeit the
right to any benefits under this Plan if the employment of the Participant with
the Company is terminated for Cause. For purposes of this Plan, a Participant’s
employment is terminated for Cause if the Participant (a) engaged in gross
misconduct, dishonesty, or deliberate and premeditated acts against the interest
of the Company, (b) is convicted of a felony whether related or unrelated to
employment by the Company, or (c) repeatedly and substantially failed to perform
the Participant’s obligations and duties of employment after written or oral
demands for such performance are given to the Participant by the Company.
3.03. Competition with Company. Participation in this Plan shall also cease and
all rights to any benefits under this Plan shall be forfeited when a
Participant, after Early, Normal, or Postponed Retirement, becomes an employee,
officer or a director of a competitor of the Company without consent of the
Board. The Board, in its sole and absolute discretion, shall determine if
another entity or person is a “competitor” for the purposes of this section.
3.04. Board Discretion. The Board shall have broad, sole and absolute discretion
in making any determination under Sections 2.17, 3.01, 3.02, and 3.03 hereof.
3.05. Change in Control.
(a) Nonforfeitability Upon Change in Control. Notwithstanding anything to the
contrary contained in this Article III, Article VII, or any other portion of
this Plan, when a Change in Control (as defined below) occurs, rights to receive
benefits under this Plan for each Employee who is a Participant in the Plan on
the date such change occurs shall become fixed and one-hundred percent (100%)
vested and shall not be subsequently divested by the Board. All discretion of
the Board regarding the payment of benefits under this Plan shall be eliminated
upon such Change in Control or ownership. This Section 3.05 shall not be
considered to create in the Plan Participants any greater rights in the assets
of the Company or the Trust than the Participants had before the Change in
Control occurred.
(b) Change in Control Defined. For purposes of this Section 3.05, a “Change in
Control” shall mean the occurrence of any of the following events, directly or
indirectly or in one or more series of transactions:
(1) A consolidation or merger of Wilmington Trust Company (“Bank”) or Wilmington
Trust Corporation (“Parent”) with any third party (which includes a single
person or entity or a group of persons or entities acting in concert) not
wholly-owned, directly or indirectly, by Bank or Parent (a “Third Party”),
unless Bank or Parent is the entity surviving that merger or consolidation;

 

4



--------------------------------------------------------------------------------



 



(2) A transfer of all or substantially all of the assets of Bank or Parent to a
Third Party or a complete liquidation or dissolution of Bank or Parent;
(3) A Third Party, without the prior approval of Bank’s or Parent’s Board, as
the case may be, directly or indirectly, through one or more subsidiaries or
transactions:
(a) Acquires beneficial ownership of fifteen percent (15%) or more of any class
of Bank’s or Parent’s voting stock;
(b) Acquires irrevocable proxies representing fifteen percent (15%) or more of
any class of Bank’s or Parent’s voting stock;
(c) Acquires any combination of beneficial ownership of voting stock and
irrevocable proxies representing fifteen percent (15%) or more of any class of
Bank’s or Parent’s voting stock;
(d) Acquires the ability to control in any manner the election of a majority of
Bank’s or Parent’s Board; or
(e) Acquires the ability to directly or indirectly exercise a controlling
influence over the management or policies of Bank or Parent;
(4) Any election of persons to Parent’s Board which causes a majority of
Parent’s Board to consist of persons other than (a) persons who were members of
Parent’s Board on January 1, 2000 and/or (b) persons who were nominated for
election as members of Parent’s Board by Parent’s Board (or a committee thereof)
at a time when the majority of Parent’s Board (or that committee) consisted of
persons who were members of Parent’s Board on January 1, 2000; provided,
however, that any person nominated for election by Parent’s Board (or a
committee thereof), a majority of whom are persons described in clauses
(a) and/or (b), or are persons who were themselves nominated by that Board (or a
committee thereof), shall for this purpose be deemed to have been nominated by a
Board composed of persons described in clause (a) above; or
(5) A determination is made by any regulatory agency supervising Bank or Parent
that a “change in control,” as defined in the banking, insurance or securities
laws or regulations then applicable to Bank or Parent, has occurred.
Notwithstanding any provision herein to the contrary, a “Change in Control”
shall not include any of the events described above if they (i) are related to
or occur in connection with the appointment of a receiver or conservator for
Bank or Parent, provision of assistance under Section 13(c) of the Federal
Deposit Insurance Act (the “FDI Act”), the approval of a supervisory merger, a
determination that Bank is in default as defined in Section 3(x) of the FDI Act,
insolvent or in an unsafe or unsound condition to transact business or the
suspension, removal and/or temporary or permanent prohibition by a regulatory
agency of a member of the Board from participation in the conduct of Bank’s or
Parent’s business; or (ii) are the result of a Third Party inadvertently
acquiring beneficial ownership of or irrevocable proxies for or a combination of
both for fifteen percent (15%) or more of any class of Bank’s or Parent’s voting
stock, and that Third Party as promptly as practicable thereafter divests itself
of the beneficial ownership of or irrevocable proxies for a sufficient number of
shares so that Third Party no longer has beneficial ownership or irrevocable
proxies or a combination of both for fifteen percent (15%) or more of any class
of Bank’s or Parent’s voting stock.

 

5



--------------------------------------------------------------------------------



 



Article IV
Types of Retirement and Elections
4.01. Early Retirement. A Participant shall be eligible for Early Retirement
under this Plan if the Participant is eligible for Early Retirement under the
Pension Plan.
4.02. Normal Retirement. A Participant shall be eligible for Normal Retirement
under this Plan when the Participant attains age sixty-two (62) and completes at
least five (5) Years of Participation in the Plan.
4.03. Postponed Retirement. A Participant shall be eligible for Postponed
Retirement under this Plan if the Participant was eligible for Normal Retirement
under the Pension Plan and, with the approval of the Board, continues in the
employ of the Company.
4.04. Notice of Early, Normal or Postponed Retirement. Sixty (60) days prior to
a Participant’s Early or Normal Retirement, the Participant shall make a written
request to the Board which shall specify his intended Early or Normal Retirement
date. To elect Postponed Retirement, a Participant shall make a written request
to the Board sixty (60) days prior to Normal Retirement requesting Postponed
Retirement. If the Participant’s request for Postponed Retirement is granted by
the Board, a Participant shall, sixty (60) days prior to this Postponed
Retirement date, make a written request to the Board which shall specify the
intended Postponed Retirement date. If the Participant’s request for Postponed
Retirement is denied by the Board, the Participant shall retire on the
Participant’s Normal Retirement Date. All requests made under this section shall
be irrevocable once approved by the Board.
4.05. Commencement of Benefits. The monthly benefit of a Participant who is
eligible for a benefit under this Plan shall be computed as if such benefit
commences on the first day of the month coincident with or next following the
later of the date that the Participant terminates employment or attains age 55
after termination of employment. However, payments of benefits under this Plan
shall not be made to a Participant earlier than the date that is six (6) months
after the date of the termination of the Participant’s employment with the
Company, or if earlier, the date of his or her death (“Deferred Payment Date”).
Any benefit payments that would have been paid to a Participant commencing on
the first day of the month coincident with or next following the later of the
date that the Participant terminates employment or attains age 55 after
termination of employment but for the requirement that no payment of benefits
under this Plan may be made to a Participant earlier than the Deferred Payment
Date shall be paid to the Participant in one lump sum without interest as soon
as administratively feasible following the Deferred Payment Date.

 

6



--------------------------------------------------------------------------------



 



4.06. Separation from Service. No distributions shall be made from this Plan to
a Participant unless the Participant has a “Separation from Service”. For
purposes of this Plan, Separation from Service shall mean:
(a) The occurrence of a Participant’s death, retirement, or “other termination
of employment” (as defined in Treasury Regulations §1.409A-1(h)(1)) with the
Company (as defined in Treasury Regulations §1.409A-1(h)(3)).
(b) A Participant does not incur a Separation from Service if the Participant is
on military leave, sick leave, or other bona fide leave of absence if the period
of such leave does not exceed six (6) months or, if longer, the period for which
a statute or contract provides the Participant with the right to reemployment
with the Company. If a Participant’s leave exceeds six (6) months but the
Participant is not entitled to reemployment under a statute or contract, the
Participant incurs a Separation from Service on the next day following the
expiration of such six (6) month period.
(c) A Participant will have incurred a Separation from Service where the Company
and the Participant reasonably anticipate that no further services will be
performed after a certain date. Notwithstanding the above, a Participant is
presumed to have Separated from Service (whether as an Employee or an
Independent Contractor), when the level of bona fide services performed
decreases to a level equal to or less than twenty percent (20%) of the services
performed by the Participant during the immediately preceding thirty-six
(36)-month period (or the full period of services to the Company if the
Participant has been providing services to the Company for less than thirty-six
(36) months). A Participant will be presumed not to have Separated from Service
where the level of bona fide services performed continues at a level that is
fifty percent (50%) or more of the average level of service performed by the
Participant during the immediately preceding the thirty-six (36)-month period
(or the full period of services to the Company if the Participant has been
providing services to the Company for less than thirty-six (36) months).
4.07. No Accelerations. Notwithstanding anything in this Plan to the contrary,
neither the Company nor a Participant may accelerate the time or schedule of any
payment or amount scheduled to be paid under this Plan, except as otherwise
permitted by Section 409A. The Company shall deny any change made to an election
if the Company determines that the change violates the requirements of
Section 409A. However, the Company may, in its sole discretion, choose to
accelerate certain distributions under this Plan to the extent permitted under
Section 409A.
Article V
Form of Benefits
5.01. Form of Retirement Benefits.
(a) Normal Form. The Normal Form of retirement benefits payable under this Plan
shall be monthly payments payable for the Participant’s lifetime. Upon the
Participant’s death, benefits paid under this form shall cease.

 

7



--------------------------------------------------------------------------------



 



(b) Post-Retirement Survivor Option. The alternative form of retirement benefit
payable under this Plan shall be monthly payments payable for the Participant’s
lifetime and, if the Participant pre-deceases his or her Eligible Spouse while
receiving retirement benefits from this Plan, the Participant’s surviving
Eligible Spouse shall begin to receive a survivor benefit payable for her the
life of the surviving Eligible Spouse. Survivor benefits will cease upon the
death of the surviving Eligible Spouse. This survivor benefit shall be a monthly
payment equal to fifty-percent (50%) of the monthly payment the Participant was
receiving prior to the death of the Participant. Under this benefit option, the
Participant’s normal retirement benefit under this Plan shall be reduced by the
applicable conversion factors specified in Appendix A of the Pension Plan in
order to provide the funding for the survivor benefit.
5.02. Right to Elect. A Participant shall have the right to elect the Normal
Form or the Post Retirement Survivor Option Form of benefit to be received from
this Plan within the ninety 90 day period which precedes the Participant’s
retirement date. The election of benefit form, once made, is irrevocable. The
form of benefit selected shall be made on forms provided by the Administrator
and shall be consented to by the Participant’s Eligible Spouse as witnessed by a
notary public.
5.03. Pre-Retirement Death Benefit for Eligible Participants. If a Participant,
who on the date of his death is eligible to terminate employment and receive a
vested monthly benefit under this Plan, dies prior to termination of his
employment with the Company, the Plan shall pay to the surviving Eligible Spouse
a monthly survivor’s benefit equal to 50% of the monthly benefit that would have
been payable to the Participant (the “Pre-Retirement Death Benefit”), calculated
as if the Participant had terminated employment on the day immediately preceding
his date of death. Upon the death of the Eligible Spouse, the Pre-Retirement
Death Benefits shall cease. There shall be no other survivor, death or
disability benefits payable to or on behalf of who Participants are eligible to
terminate employment with the Company on the date of their death or disability
and receive a vested benefit under this Plan. The provisions of Section 4.05 of
this Plan requiring a Deferred Payment Date shall not be applicable to the
Pre-Retirement Death Benefit; the monthly Pre-Retirement Death Benefit shall
commence within thirty (30) days of the date of the Participant’s death and
shall be retroactive to the first day of the month next following or coincident
with the death of the Participant.
5.04. No Death or Disability Benefits For Non-Eligible Participants. There shall
be no survivor, disability or death benefits for any Participant who is not
eligible to terminate employment and receive a monthly benefit under this Plan
at the time of his death or disability.
Article VI
Computation and Payment of Retirement Benefits
6.01. Monthly Retirement Benefit. The Monthly Retirement Benefit payable to a
Participant under this Plan shall be (a) sixty percent (60%) of a Participant’s
Average Annual Compensation, (b) multiplied by a fraction the numerator of which
is the Participant’s Years of Participation in the Pension Plan (not to exceed
thirty (30)) and the denominator of which is thirty (30), (c) divided by twelve
(12).

 

8



--------------------------------------------------------------------------------



 



6.02. Pension Plan Offset. The amount of a Participant’s Monthly Retirement
Benefit determined under Section 6.01 above shall be reduced by the monthly
benefit the Participant is receiving or is eligible to receive from the Pension
Plan.
6.03. Early Retirement Reduction. If a Participant receives an Early Retirement
Benefit before age sixty-two (62) under the Pension Plan, the amounts calculated
under Section 6.01 above (before any reduction for the monthly benefit payable
from the Pension Plan) shall be reduced in accordance with the reduction factors
set forth in the Pension Plan.
Article VII
Vesting
7.01. Vesting Over 15 Years of Participation. A Participant shall become vested
in the Monthly Retirement Benefit determined for the Participant under
Section 6.01 based upon the following schedule:

          Year of Participation in the Plan   Vested %  
0-5th Year
    0.0 %
6th Year
    40.0 %
7th Year
    46.7 %
8th Year
    53.3 %
9th Year
    60.0 %
10th Year
    66.7 %
11th Year
    73.3 %
12th Year
    80.0 %
13th Year
    86.7 %
14th Year
    93.3 %
15th and later
    100.0 %

7.02. Vesting At 55 Years of Age and 10 Years of Participation. Notwithstanding
the provisions of Section 7.01, upon attaining age fifty-five (55) and
completing ten (10) Years of Participation in the Pension Plan, a Participant
shall become one-hundred percent (100%) vested in such Participant’s Monthly
Retirement Benefit.
Article VIII
Plan Administration
8.01. Appointment of Administrator. The Company will appoint an Administrator
who shall be responsible for ministerial, nondiscretionary acts associated with
this Plan, including but not limited to determining the amount and payment of
retirement benefits.
8.02. Authority of Administrator. With the consent of the Board, the
Administrator may engage such agents and advisors as it deems necessary to carry
out its administrative responsibilities under the Plan.

 

9



--------------------------------------------------------------------------------



 



8.03. Expenses of Administrator. The expenses of the Plan shall be borne solely
by the Company to the extent such expenses are not paid from the Trust Fund.
8.04. Payment of Benefits. The Administrator, at the direction of the Company,
shall instruct the Trustee as to the commencement, cessation, amount and payment
of benefits due a Participant from the Trust. The Administrator shall not be
required to assure that the Company makes contributions to the Trust at a level
or in an amount sufficient to pay benefits.
8.05. Sufficiency of Assets in Trust. The Company shall have the sole and
exclusive responsibility to assure that there are sufficient assets in the Trust
in order to pay Participant benefits when due. To the extent Trust assets are
insufficient to pay Participant benefits, the Company shall contribute the
necessary amounts from its general assets to the Trustee.
8.06. Contributions to Trust/Investment of Trust Assets. The Company shall have
the sole and exclusive responsibility for making contributions to the Trust to
provide benefits and for directing the Trustee as to the investment of the
assets held in the Trust.
8.07. Indemnification. The Administrator and the Trustee shall be fully
indemnified and held harmless by the Company for all actions taken pursuant to
this Plan at the direction of the Company.
Article IX
Contributions
9.01. Company Contributions. The Company shall contribute cash or property to
the Trust in such amounts and at such times as, in its sole discretion, it deems
necessary.
Article X
Maintenance of Accounts
10.01. Separate Accounts. The Company shall maintain a separate account on its
books for amounts held for the benefit of each Participant in the Trust (the
“Account”) which shall be held, administered and accounted for separately for
each Participant. Separate accounting records shall be maintained so that the
amount held in each Participant’s Account shall be identifiable at all times.
Each Account shall consist of, and be increased by, contributions made by the
Company which are designated by the Company as the property of such Account and
shall be decreased by distributions made therefrom. The Company shall make
contributions to the Trust and credit such Accounts from time to time in its
sole discretion. In addition, the Company shall allocate and credit the Net
Income of the Trust to the Accounts of Participants on the last day of each
calendar year (the “Allocation Date”), pro rata based on the respective Account
balance of each Participant on such date. If, as a result of the foregoing, all
or a portion of any Net Income otherwise allocable to the Account of any
Participant on the Allocation Date cannot be so allocated, such Net Income shall
be allocated and credited to the Accounts of all other Participants pro rata,
based on the respective Account balances of each Participant on such Allocation
Date (determined without regard to the allocation of any Net Income to such
Accounts on such date). For purposes of the foregoing, Net Income shall mean the
net gain or loss of the Trust from investments, as reflected by interest
payments, dividends, realized and unrealized gains and losses on securities,
other investment transactions and expenses paid from the Trust. In determining
the Net Income of the Trust as of any date, assets shall be valued on the basis
of their then fair market value.

 

10



--------------------------------------------------------------------------------



 



10.02. No Interest in Assets. Nothing in Section 10.01 shall be construed as
creating any right, title or interest in or to any assets in the Trust or assets
of the Company.
Article XI
Amendment and Termination of the Plan
11.01. Board Amendment or Termination. The Board reserves the right to amend or
terminate this Plan at any time without the consent of any Participant except,
however, that no such amendment or termination will affect the irrevocability of
the Trust or the Company’s obligation to pay benefits to Participants.
(a) The Board reserves the right to amend this Plan at any time to comply with
Section 409A and the Regulations thereunder or for any other purpose, provided
that such amendment will not cause the Plan to violate the provisions of
Section 409A. Except to the extent necessary to bring this Plan into compliance
with Section 409A no amendment or modification may permit the acceleration of
payments of any installments or deferred amounts as provided in the Plan.
(b) If the Board terminates this Plan, such termination must be in accordance
with the following restriction imposed by Section 409A and the Regulations
thereunder:
(1) All plans sponsored by the Company that would be aggregated with any
terminated arrangements under Treasury Regulations §1.409A-1(c) are terminated;
(2) No payments, other than payments that would be payable under the terms of
this Plan if the termination had not occurred, are made within twelve
(12) months of this Plan termination;
(3) All payments are made within twenty-four (24) months of this Plan
termination;
(4) Neither the Company nor any of its affiliates adopts a new plan that would
be aggregated with any terminated plan if the same Participant participated in
both arrangements at any time within three (3) years following the date of
termination of this Plan; and
(5) The termination does not occur proximate to a downturn in the financial
health of the Company.

 

11



--------------------------------------------------------------------------------



 



Article XII
Claims Procedures
12.01. Claims Procedure. The Company shall notify a Participant or a
Participant’s beneficiary in writing, within ninety (90) days of his or her
written application for benefits, of his or her eligibility or ineligibility for
benefits under this Plan. If the Company determines that a Participant or a
Participant’s beneficiary is not eligible for benefits or full benefits, the
notice shall set forth (a) the specific reasons for such denial; (b) a specific
reference to the provisions of the Plan on which the denial is based; (c) a
description of any additional information or material necessary for the claimant
to perfect his or her claim, and a description of why it is needed; and (d) an
explanation of the Plan’s claims review procedure and other appropriate
information as to the steps to be taken if a Participant or a Participant’s
beneficiary wishes to have the claim reviewed. If the Company determines that
there are special circumstances requiring additional time to make a decision,
the Company shall notify the Participant or Participant’s beneficiary of the
special circumstances and the date by which a decision is expected to be made,
and may extend the time for up to an additional ninety (90) day period.
12.02. Review Procedures. If a Participant or Participant’s beneficiary is
determined by the Company not to be eligible for benefits, or if a Participant
or a Participant’s beneficiary believes that he or she is entitled to greater or
different benefits, the Participant or the Participant’s beneficiary shall have
the opportunity to have such claim reviewed by the Company by filing a written
petition for review with the Company within sixty (60) days after receipt of the
notice issued by the Company. Said petition shall state the specific reasons
which the Participant or the Participant’s beneficiary believes entitle him or
her to benefits or to greater or different benefits. Within sixty (60) days
after receipt by the Company of the petition, the Company shall afford the
Participant or the Participant’s beneficiary an opportunity to present his or
her position to the Company orally or in writing, and the Participant or the
Participant’s beneficiary shall have the right to review the pertinent
documents. The Company shall notify the Participant or the Participant’s
beneficiary of its decision in writing within the sixty (60) day period, stating
specifically the basis of its decision, written in a manner calculated to be
understood by the Participant or the Participant’s beneficiary and the specific
provisions of the Plan on which the decision is based. The Company, in its sole
discretion, may elect to hold a hearing before the Board of Directors or a
hearing officer, who will make a recommendation to the Board.
The Claims Procedures of this Article XII shall apply only to those benefits
that the Administrator determines are not Excess Benefits.
Article XIII
Miscellaneous
13.01. Anti-Alienation. No right or claim to any portion of the benefits payable
under the Plan shall be assignable or alienable by a Participant nor shall a
Participant’s benefit be subject to garnishment, attachment, execution or levy.

 

12



--------------------------------------------------------------------------------



 



13.02. No Right to Continue Employment. Nothing contained herein shall be
construed as conferring upon any Employee the right to continue in the employ of
the Company in any capacity whatsoever.
13.03. Applicable Law. To the extent not preempted by federal law, the
provisions of this Plan shall be governed and construed in accordance with
Delaware law.
13.04. Headings. The headings in this document are for convenience of reference
only and shall have no effect upon the meanings of the provisions hereof.
13.05. Administrative Discretion. In addition to the discretion granted to the
Board under Section 3.04 of this Plan, the Board shall have the exclusive
discretion and authority to establish rules, forms, and procedures for the
administration of the Plan, to construe and interpret the Plan, and to decide
any and all questions of fact, interpretation, definition, computation, or
administration arising in connection with the operation of the Plan, including,
but not limited to, the eligibility to participate in the Plan and amount of
benefits payable under the Plan. The rules, interpretations, computations, and
other actions of the Board shall be binding and conclusive on all persons.
IN WITNESS WHEREOF, Wilmington Trust Corporation has caused this amended Plan to
be executed this 22nd day of December, 2010.

                  ATTEST:       WILMINGTON TRUST CORPORATION    
 
               
/s/ Michael A. DiGregorio
      By:   /s/ David R. Gibson    
 
Secretary
         
 
   
 
               
Corporate Seal
               

 

13